Citation Nr: 1543133	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-42 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for a left leg disability, to include as secondary to a back disability.

4. Entitlement to service connection for a left arm disability, to include as secondary to a neck disability.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Matthew Wilcut, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to February 1990, and from February 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Travel Board hearing in August 2013 regarding the issue of entitlement to service connection for a back disability.  A transcript of the hearing is associated with the claims file.  In March 2014, the Veteran was notified that the individual who attempted to represent him at the August 2013 hearing was not accredited to represent claimants before VA, and was offered the opportunity to appear at another Board hearing.  In March 2014, the Veteran requested another hearing before the Board.  This matter was remanded by the Board in April 2014 to afford the Veteran a new hearing.  

The Veteran testified at a Travel Board hearing before a second Veterans Law Judge (VLJ) in March 2015 regarding the issue of entitlement to service connection for a back disability.  A transcript of the hearing is associated with the Veterans Benefits Management System (VBMS).  In July 2015, the Veteran was notified that because two hearings had been held by different VLJs concerning his appeal as to the issue of entitlement to service connection for a back disability, that appeal will be reviewed and signed by a panel of three VLJs.  See 38 C.F.R. §§ 19.3, 20.707 (2015).  The Veteran was informed that he had the option of having an additional hearing held before a third VLJ who would be assigned to the panel to decide his appeal.  In July 2015, the Veteran's representative waived the Veteran's right to appear at an additional hearing before a third VLJ, and requested the Board consider his case on the evidence of record.

The Virtual VA paperless claims processing system (Virtual VA) contains VA treatment records from the Salisbury VA Medical Center (VAMC) dated August 2002 to September 2013.  VBMS also contains an April 2014 representative statement; the Veteran's Social Security Administration (SSA) records; a January 2015 Veteran statement; a January 2015 statement from the Veteran's ex-wife; a January 2015 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability; a January 2015 medical opinion from Dr. J.E. at Metrolina Orthopedic & Sports Medicine; photographs; and copies of VA treatment records submitted by the Veteran.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

In the April 2014 remand, the Board referred the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the Agency of Original Jurisdiction (AOJ).  The Board notes that at the time of this decision, it appears the Veteran's TDIU claim is pending before the AOJ.  See also March 2015 Travel Board hearing transcript.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to a back disability and/or a neck disability, has been raised by the record in a January 2015 Veteran statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Back Disability

In a January 2015 statement, the Veteran indicated he has received treatment from the Salisbury VAMC since 1995.  Further, the Veteran has submitted copies of some VA treatment records dated after September 2013.  On remand, the AOJ should obtain all outstanding VA treatment records.

In the December 2012 SSA decision, the Administrative Law Judge noted the Veteran was seen by a Dr. D.G.E. at Occupational Medicine Solution from July 1989 to November 2008 for complaints of low back pain.  On remand, the AOJ should make appropriate efforts to obtain any outstanding private treatment records.

In November 2008, the AOJ scheduled the Veteran for a VA examination regarding his back disability, but the Salisbury VAMC reported the Veteran failed to appear.  The Veteran contends that he was notified of a regular physician's appointment, not an examination, that he called the VAMC that morning to reschedule, and was rescheduled for later in November 2008, at which time he did appear.  See March 2015 Travel Board hearing testimony; April 2014 representative statement; February 2009 notice of disagreement.  A November 2008 treatment note from the Winston-Salem Outpatient Clinic states the Veteran presented for an initial visit for complaints of back pain, and the Veteran was examined.  The Veteran reported for his scheduled VA examinations in November 2013 regarding his other service connection claims.  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his current back disability.

Issuance of a Statement of the Case

In August 2013, the Veteran filed claims of service connection for a neck disability, tinnitus, a left arm nerve secondary to his neck, and a left leg nerve secondary to his back.  In November 2013, the Veteran was informed of the November 2013 rating decision denying entitlement to service connection for cervical disc disease, left arm numbness, left leg numbness, and tinnitus.  In April 2014, the RO received a statement from the Veteran's prior representative, in which she expressed the Veteran's disagreement with the RO's decision on those claims.  It does not appear that the AOJ has provided the Veteran with a statement of the case in response to his timely notice of disagreement with these issues.

Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private treatment related to his back.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include from Dr. D.G.E. at Occupational Medicine Solution.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include from the Salisbury VAMC dated from 1995 to August 2002, and from September 2013 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current back disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all back disabilities which are currently manifested, or which have been manifested at any time since June 2008.

The examiner should specifically address the diagnoses in the Veteran's VA treatment records of multilevel L3-L5 central and left disc paracentral disc herniation with indentation upon the left exiting nerve root, and degenerative joint disease.  See February 2013 VA primary care note; July 2012 lumbar spine MRI report.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current back disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's treatment in July 1989 for complaints of low back pain after lifting weights, with an assessment of muscle strain, and the February 1991 note upon the Veteran's re-entry to active duty that the Veteran complained of a back strain from weight lifting, and spasm.

The examiner should also address the Veteran's motor vehicle accident (MVA) in January 1990, and the February 1991 service treatment record notations of the Veteran's complaints of back pain for one year, and the assessment of recurrent low back pain secondary to the MVA.  The examiner should address the February 1991 Medical Revised Duty Status finding the Veteran not physically qualified at that time due to "ongoing recurrent back pain [secondary] to MVA - limited range of motion."

Finally, the examiner should specifically address the Veteran's report that he experienced constant back pain from the time of his injuries in service until the present.  See, e.g., March 2015 Travel Board hearing testimony.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to service connection for a neck disability, a left leg disability, a left arm disability, and tinnitus.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.'

5. After the above development has been completed, readjudicate the claim of entitlement to service connection for a back disability.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




___________________________                           ___________________________
             MICHAEL LANE                                      ROBERT C. SCHARNBERGER
           Veterans Law Judge                                               Veterans Law Judge
     Board of Veterans' Appeals                                   Board of Veterans' Appeals


___________________________
DAVID L. WIGHT
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

